IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VERNELLE JONES,                      NOT FINAL UNTIL TIME EXPIRES TO
FORMER PERSONAL                      FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                DISPOSITION THEREOF IF FILED
ESTATE OF MERVIN ALLEN
JONES, SR.,                          CASE NO. 1D16-1927

      Appellant,

v.

PETER C. K. ENWALL,
SUCCESSOR PERSONAL
REPRESENTATIVE OF THE
ESTATE OF MERVIN ALLEN
JONES, SR.,

     Appellee.
_____________________________/

Opinion filed May 26, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Donna M Keim, Judge.

Vernelle Jones, Former Personal Representative of the Estate of Mervin Allen
Jones, Sr., pro se, Appellant.

Peter C. K. Enwall, Successor Personal Representative of the Estate of Mervin
Allen Jones, Sr., pro se, Appellee.


PER CURIAM.

      DISMISSED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.